United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Denise Eaton-May, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0621
Issued: September 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 17, 2019 appellant, through counsel, filed a timely appeal from an August 30,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a back
condition causally related to or as a consequence of his May 5, 2013 employment injury;
(2) whether OWCP properly denied authorization for back surgery; and (3) whether appellant has
met his burden of proof to establish an employment-related recurrence of disability beginning
November 2, 2013.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On May 8, 2013 appellant, then a 59-year-old maintenance mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on May 5, 2013 he strained his left ankle in the
performance of duty when a cart rolled over his foot. OWCP accepted the claim for left ankle
sprain and a contusion of the left foot. Appellant stopped work on May 9, 2013 and returned to
work on May 17, 2013. He stopped work again on July 23, 2013.
On May 13, 2013 Dr. Christopher Harold LeMaster, Board-certified in emergency
medicine, advised that appellant was unable to work until May 13, 2013. In an accompanying
report, he noted that appellant denied experiencing pain in his neck or back.
Appellant received treatment from May to August 2013 for a left foot contusion and gout
of the big toe. In a report dated August 19, 2013, Dr. Roman P. Kownacki, who specializes in
occupational medicine, related that appellant had “experienced nonindustrial back pain which has
required [appellant] to bear more weigh[t] on his [left] foot because of his [right] leg pain.” He
diagnosed a left foot contusion and gout of the big toe, and found that appellant could work with
restrictions.
On October 7, 2013 Dr. Richard C. Lavigna, a podiatrist, reviewed appellant’s history of a
May 5, 2013 employment injury. He related:
“[Appellant] states that his back also hurt that night, but the pain in his left foot and
ankle was so severe and the swelling so severe, he felt that it was just aggravation
of a sciatic condition that he had been suffering from. He states that, one week
later, his back symptoms started to intensify to the point where he could not even
go up steps because of the pain in his back and hips that radiated down into his
thigh [and] the constant throbbing and swelling of his left foot and ankle.”

3

Docket No. 17-1751 (issued May 3, 2018).

2

Dr. Lavigna opined that appellant’s left foot injury resulted in an aggravation of his sciatica
or a back strain.4
In an October 30, 2013 report, Dr. Michael Hebrard, a Board-certified physiatrist, found
that appellant was disabled for work from October 30 to November 4, 2013. Electrodiagnostic
testing performed October 30, 2013 revealed left L5 radiculopathy or probable bilateral sciatic
neuropathy.
On December 3, 2013 appellant telephoned OWCP and requested approval for scheduled
back surgery. OWCP advised him to submit a comprehensive medical report explaining the need
for surgery and its relationship to his accepted work injury, and the cause of any claimed disability.
On December 11, 2013 appellant filed a claim for compensation (Form CA-7) requesting
wage-loss compensation beginning November 2, 2013.
In a December 12, 2013 progress report, Dr. Lavigna related that appellant had low back
pain causally related to his employment injury, noting that appellant favored his left foot and ankle
when he walked.
By decision dated February 20, 2013, OWCP denied appellant’s claim for wage-loss
compensation from November 2 to December 13, 2013. It found that the medical evidence was
insufficient to establish that he was totally disabled due to his May 5, 2013 employment injury.
In January 2014, appellant underwent a decompression laminectomy and a posterior
lumbar fusion.
In a February 24, 2014 report, Dr. Hebrard discussed appellant’s May 5, 2013 employment
injury, noting that appellant experienced pain across the low back radiating into the left foot. He
diagnosed left L5 radiculopathy, bilateral sciatic neuropathy, and a left foot contusion.
Dr. Hebrard opined that appellant’s left L5 radiculopathy and bilateral sciatic neuropathy was
causally related to his May 5, 2013 employment injury. He related:
“As the cart rolled over [appellant’s] foot, [he] retropulsed, that is, hyperextension
of the lumbar spine followed by a recovery trying to prevent a fall. This initial
extension caused traction along the sciatic nerve bilaterally leading to inflammatory
changes. An altered gait resulted from the injury to the left foot and ankle and
caused a toggling of the pelvis which put stress along the lower lumbosacral spine
segments leading to posterior bulging of the disc which pressed against the adjacent
nerve roots, leading to paresthesias, numbness, weakness, and pain, primarily on
the left side versus the right.”
Dr. Hebrard opined that appellant’s antalgic gait caused the piriformis muscle to be in a
“state of constant contraction” resulting in compression of the sciatic nerve. He attributed
4

In an October 17, 2013 progress report, Dr. Lavigna advised that appellant had strained his low back and hip on
May 5, 2013 trying to hold back three other carts. He diagnosed a foot contusion, ankle sprain, lumbosacral strain,
and sciatica and found that appellant could perform sedentary employment.

3

appellant’s back condition to “the initial aggravation with retropulsion and flexion of the lumbar
spine leading to entrapment of the L5 nerve root, and a compensatory altered gait from the left
swollen foot leading to stress and strain along the sciatic nerve complex bilaterally.”
On March 20, 2014 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.5
On May 5, 2014 Dr. Hebrard evaluated appellant for back pain with lower extremity
weakness and bilateral ankle pain, and noted that appellant had undergone thoracic and lumbar
surgery on January 20, 2014. He diagnosed thoracic myeopathy, lumbar myelopathy, and sciatica.
Dr. Hebrard advised that “ongoing mechanical instability, particularly involving [appellant’s] left
foot and ankle, led to a compensatory lumbar aggravation thereby causing his preexisting spinal
disc disease to undergo torsional and rotation stress and aggravating and accelerating damage to
the intervertebral discs, as well as impingement of the adjacent nerve roots.” He again described
how the spinal injury occurred and opined that the thoracic and lumbar myelopathy with sciatic
were both directly related to and a consequence of the accepted work injury.6
A hearing was held on June 18, 2014. Appellant described his injury and noted that he had
undergone back surgery on January 28, 2014.7
On June 30, 2014 Dr. Hebrard diagnosed a foot contusion, ankle sprains and strains,
sacroiliac ligament sprains and strains, and sciatica. He advised that appellant’s altered gait had
aggravated his spinal nerve root and resulted in “contraction of the lumbar paraspinal muscles
which are significantly weakened and denervated from the previous lumbar surgery.” Dr. Hebrard
opined that appellant’s employment injury caused a consequential injury to the lumbar spine due
to his altered gait and requested that OWCP expand acceptance of his claim to include lumbar
radiculitis and sacral sprain.
By decision dated August 5, 2014, OWCP’s hearing representative vacated the
February 20, 2014 decision. She found that the reports from Dr. Hebrard, while not completely
rationalized, were sufficient to require further development of the medical evidence. The hearing
representative instructed OWCP to obtain reports associated with appellant’s January 28, 2014
surgery and refer him for a second opinion examination to determine whether he sustained a back
condition either directly related to, or as a consequence of, his May 5, 2013 employment injury.
She further determined that the physician should address whether appellant sustained any periods
of disability due to the work injury and whether OWCP should authorize the January 28, 2014
surgery.
In a January 26, 2015 progress report, Dr. Hebrard opined that appellant had sustained a
consequential injury to his low back due to his work injury of lumbar radiculitis, an aggravation
of lumbar disc degeneration, and sciatica. He described the mechanism by which a change in gait
5

Dr. Lavigna provided progress reports from April through July 2014 describing his treatment of appellant for his
left ankle symptoms.
6

Dr. Hebrard provided a similar report on June 2, 2014 and opined that appellant was totally disabled.

7

Appellant also indicated that he had a psychiatric condition.

4

resulted in the low back condition. Dr. Hebrard also recommended a psychiatric evaluation and
expansion of his claim to include a “mood adjustment secondary to this chronic pain syndrome….”
He opined that appellant was totally disabled.
On May 26, 2015 OWCP referred appellant to Dr. Juon-Kin K. Fong, a Board-certified
orthopedic surgeon, for a second opinion examination. It requested that he advise whether
appellant had sustained a back condition either directly due to or aggravated by his May 5, 2013
work injury and, if so, whether it should authorize the January 2014 back surgery. OWCP also
requested that Dr. Fong address any periods of disability.
In a report dated September 2, 2015, Dr. Fong discussed appellant’s history of injury and
the medical reports of record. On examination he found bilateral muscle spasms of the paralumbar
muscles and a reduced left ankle motion. Dr. Fong diagnosed a left foot contusion, left ankle
sprain, postlaminectomy syndrome, and obesity. He attributed the ankle and foot diagnoses to the
work injury. Dr. Fong related:
“One cannot say with any degree of reasonable medical certainty whether the
incident directly caused, aggravated, precipitated, or accelerated the back problem.
While, again, [appellant] was severely overweight adding to the force of trauma,
[two] separate levels of spine injury severe enough to require ‘immediate’ surgery
is very rare except under very unusual circumstances. His injury was not that
traumatic to have led to that much damage. It is more likely that [appellant] had
preexistent spinal pathology and the incident either accelerated or precipitated the
pathology. He states that he had sciatica before, but was not under treatment so
aggravation does [not] appear to be an issue. [Appellant], though, was not a cogent
historian so it may turn out that he was under treatment in which case permanent
aggravation would have to have been the case since it led to myelopathy and
surgery. [His] history and the current medical records are insufficient to make this
decision.”
Dr. Fong indicated that he was unable to determine the periods of employment-related
disability based on the current medical evidence. He opined that appellant was currently totally
disabled.
In a progress report dated July 8, 2016, Dr. Hebrard found severe swelling of the left ankle
at the medial and lateral aspect. He diagnosed a left foot contusion and left ankle sprain and opined
that appellant was disabled due to his left ankle and foot condition. Dr. Hebrard further opined
that appellant’s altered gait caused increased pressure on his intervertebral disc and lower lumbar
spine aggravating a preexisting lumbar condition.
On July 14, 2016 OWCP requested a copy of appellant’s medical records for the past 10
years. On September 12, 2016 it received his medical records from 2007 onward. On June 29,
2010 a physician noted that appellant had a history of lumbar radiculopathy and stable chronic low
back pain. Appellant also received treatment for low back pain on various dates, including
February 15, 2011 and July 10, 2012.

5

By decision dated September 14, 2016, OWCP denied appellant’s request to expand the
acceptance of his claim to include an employment-related back condition and his claim for
disability compensation. It further denied authorization for back surgery.
On October 14, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. A hearing was held on January 3, 2017. Counsel argued that
appellant’s ankle condition had aggravated his sciatica and that his ankle problems also resulted
in disability.8
By decision dated February 13, 2017, OWCP’s hearing representative affirmed the
September 14, 2016 decision. She found that the weight of the medical evidence was insufficient
to support claim expansion or disability compensation. The hearing representative further
determined that OWCP had properly denied authorization for surgery.
Appellant appealed to the Board. By decision dated May 3, 2018, the Board set aside
OWCP’s February 13, 2017 decision. The Board discussed Dr. Fong’s opinion that if appellant
had a preexisting back condition then the employment injury may have caused a permanent
aggravation. The Board noted that OWCP had obtained treatment notes indicating that appellant
had received treatment for his back from 2010 to 2012, but did not provide the treatment notes to
Dr. Fong for his review. The Board remanded the case for OWCP to submit the relevant treatment
notes to Dr. Fong and request clarification regarding whether the May 5, 2013 employment injury
either caused or aggravated a back condition, and if so, to address any periods of disability and
whether OWCP should authorize the January 2014 surgery.
In a supplemental report dated August 15, 2018, Dr. Fong reviewed the medical evidence
of record, noting that appellant had received treatment for his back beginning in March 2010. He
advised that appellant’s spine had worsened in a “nonlinear fashion starting back before 2010 with
temporary infrequent exacerbations that became more sustained in mid-2013.” Dr. Fong noted
that appellant had not complained of back pain after his May 2013 employment injury until
August 23, 2013. He found that there was “no evidence to substantiate” a relationship between
appellant’s back condition and the May 5, 2013 employment injury. Dr. Fong advised that
appellant could perform sedentary work beginning September 2, 2015 due to his foot injury, but
was totally disabled as a result of his back condition.
By decision dated August 30, 2018, OWCP found that appellant had not established that
he sustained a back condition as a consequence of his May 5, 2013 employment injury. It thus
denied retroactive authorization for back surgery and his claim that he had sustained an
employment-related recurrence of disability beginning November 2, 2013.

8

On February 1, 2017 counsel contended that the reports from Dr. Hebrard were of sufficient probative value to
show that appellant’s back condition resulted from his work injury. She further argued that a conflict existed between
appellant’s physicians, Dr. Hebrard and Dr. Lavigna, and Dr. Fong, OWCP’s referral physician.

6

LEGAL PRECEDENT -- ISSUE 1
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.10
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury. The rules that come
into play are essentially based upon the concepts of direct and natural results and of the claimant’s
own conduct as an independent intervening cause. The basic rule is that a subsequent injury,
whether an aggravation of the original injury or a new and distinct injury, is compensable if it is
the direct and natural result of a compensable primary injury.11
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”12 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.13 Where a case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based on a proper factual background, must be given special weight.14
ANALYSIS
The Board finds that the case is not in posture for decision.
The record reflects an unresolved conflict of the medical opinion evidence between
Dr. Hebrard, appellant’s attending physician, and Dr. Fong, OWCP’s second opinion examiner,
regarding whether appellant sustained a back condition causally related to or as a consequence of
his accepted May 5, 2013 employment injury.15

9

G.R., Docket No. 18-0735 (issued November 15, 2018).

10

Id.

11

K.S., Docket No. 17-1583 (issued May 10, 2018); Arthur Larson & Lex K. Larson, The Law of Workers’
Compensation § 3.05 (2014).
12

5 U.S.C. § 8123(a).

13

C.W., Docket No. 18-1536 (issued June 24, 2019).

14

V.K., Docket No. 18-1005 (issued February 1, 2019).

15

C.R., Docket No. 18-1285 (issued February 12, 2019).

7

In a report dated February 24, 2014, Dr. Hebrard reviewed appellant’s history of an
employment injury on May 5, 2013. He found that he had sustained radiculopathy at L5 and
bilateral sciatic neuropathy casually related to the accepted employment injury. Dr. Hebrard
advised that appellant had hyperextended his lumbar spine in an effort to prevent falling such that
he inflamed his sciatic nerve. Due to his left foot and ankle injury, appellant walked with an altered
gait causing stress in the lower spine and pressure on the nerve roots. Dr. Hebrard provided similar
findings in reports dated June 30, 2014, January 26, 2015, and July 8, 2016.
In a report dated September 2, 2015, Dr. Fong diagnosed a left foot contusion, left ankle
sprain, postlaminectomy syndrome, and obesity. He advised that it was not possible to determine
with certainty whether the incident aggravated appellant’s back condition. Dr. Fong indicated that
if appellant had previously received treatment for spinal pathology and sciatica then he may have
experienced a permanent aggravation of his condition. In a supplemental report dated August 15,
2018, he noted that appellant had received treatment for a back condition since March 2010, with
exacerbations that increased in the middle of 2013. Dr. Fong advised that appellant had not related
symptoms of back pain after his employment injury until August 23, 2013. He found no
relationship between appellant’s back condition and his accepted May 5, 2013 employment injury.
Dr. Fong found that appellant could perform sedentary employment beginning September 2, 2015
as a result of his foot injury, but remained totally disabled due to his back condition.
Both Dr. Hebrard and Dr. Fong provided a description of appellant’s employment injury
and both provided rationale for their respective findings based on their review of the medical
evidence and findings on examination. The Board, therefore, finds a conflict in medical opinion
regarding whether appellant sustained a back condition causally related to or as a consequence of
his May 5, 2013 employment injury.16 Under section 8123(a) of FECA, OWCP must resolve this
conflict by referring him, together with the case record and a statement of accepted facts, to an
impartial medical specialist.17 If the impartial medical specialist finds that appellant sustained a
back condition causally related to or as a consequence of his accepted employment injury, the
specialist should address whether his employment injury necessitated his lumbar surgery and/or
caused any periods of disability. After such further development as deemed necessary, it shall
issue a de novo decision.18
CONCLUSION
The Board finds that the case is not in posture for decision.

16

See A.T., Docket No. 19-0294 (issued May 29, 2019).

17

5 U.S.C. 8123(a); C.W., Docket No. 18-1536 (issued June 24, 2019).

18

In light of the Board’s disposition of the issue of whether appellant sustained a back condition causally related to
or as a consequence of his employment injury, it is premature to address the issues of disability and surgical
authorization.

8

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: September 10, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

